PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jason D. Reiter, et al. 
Application No. 15/615,556
Filed: June 6, 2017
For: SENSOR SYSTEMS FOR USE IN CONNECTION WITH MEDICAL PROCEDURES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed October 15, 2021, to revive the above-identified application, under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Timothy Menasco appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

The petition is GRANTED.

This application became abandoned for a failure to respond in a timely manner to the final Office action, mailed March 29, 2021, which set a shortened statutory period for reply of three (3) months. No extension of time under the provisions of 37 CFR 1.136(a) was obtain. Accordingly, the date of abandonment of this application is June 30, 2021.  On October 15, 2021, the present petition was filed, with a Request for Continued Examination (RCE) under 37 CFR 1.114 and a three (3) months extension of time.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm' r Pats. 1988).  Since the $1,480.00 extension of time fee submitted on October 15, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner's request.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a RCE, including a submission under 37 CFR 1.114 and fee of $2,000.00; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.



The application is being forwarded to the Technology Center Art Unit 3794 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
      


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions


cc:	Timothy Menasco
	Harter Secret & Emery LLP
	1600 Bausch & Lomb Place
	Rochester, NY 14604-2711